EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John P. Iwanicki (Reg # 34,628) on 4/28/21.
The application has been amended as follows: 
Claim 84 (canceled).














REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments have overcome the rejections of the office action mailed 10/02/20.  Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 66, 67, 69-83, 85-88, 92, 93, 95, 96, 98-102 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The method of Applicant’s claimed invention is different from the method of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. Specifically, Applicant’s method is drawn to a process for preparing solid, palatable chewable cubes for domestic, bred, or wild animals, wherein each cube comprises: a. 5 to 30 % by weight of at least one fat substance selected from the group consisting of liquid oil, fat, and wax, or a mixture thereof, the liquid oil not representing more than 8 % by weight of the cube; b. 0.01 to 55% by weight of at least one active substance, wherein the active substance is homogeneous throughout the solid, palatable chewable cube; c. 40 to 70 % by weight of at least one palatable material; d. optionally one or more additives selected from the group consisting of fillers, binders, solvents, flavourings, surfactants, taste enhancers, sweeteners, antioxidants, chelating agents, preserving agents, colouring agents, and pH regulators; i) the liquid oil is selected from the group consisting of olive oil, groundnut oil, rapeseed oil, and sunflower oil, or mixtures thereof; ii) the fat is selected from the group consisting of chicken fat, duck fat, lard, tallow, butter, palm fat, palm stearin, margarine, palm oil optionally hydrogenated, cetyl palmitate, and hydrogenated coconut oil, or mixtures thereof; iii) the wax is selected from the group consisting of beeswax, camauba wax, 
This instant method is not taught or suggested in the prior art and is unobvious over the prior art. In fact, the prior art does not teach or suggests the specific recited steps claimed in Applicant’s method. For example, the prior art does not teach or suggest the step of "wherein the cubes have less than 2% weight difference between the extreme weights of the cubes and the 
Furthermore, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623